—Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 18, 1997, which, inter alia, ruled that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed.
Claimant is an attorney who incorporated Gercon Corporation in 1990 for the purpose of engaging in international trade. Acting as the sole shareholder, officer and director of the business which he operated from his home, claimant sold the business to his wife, a travel agent, on March 3, 1996. Claimant filed an original claim for unemployment insurance benefits on April 29, 1996 subsequent to termination of his last employment and was found eligible to receive benefits. However, claimant remained the sole signatory on the corporate account, signed all business checks and managed the corporate checkbook. Two days after claimant gave an affidavit concerning his activities to a Department of Labor investigator on November 18, 1996, claimant’s wife became the signatory on the corporate checking account. The Unemployment Insurance Appeal Board found claimant ineligible to receive unemployment insurance benefits during the applicable period because he was not totally unemployed and determined that he willfully made false statements to obtain benefits.
We affirm. Substantial evidence supports the Board’s assessment of claimant’s credibility and the inferences drawn from the record evidence, as well as the Board’s finding of willful misrepresentation. Claimant conceded in his testimony that he performed administrative and accounting duties for his wife during the applicable period and the Board was within its province in not crediting claimant’s statement that he did not know that these activities constituted “work” (see, Matter of Bello [Commissioner of Labor], 252 AD2d 693; Matter of Falco [Sweeney], 246 AD2d 711). Under the circumstances, we find no reason to disturb the Board’s decision. Claimant’s remaining arguments have been examined and found to be without merit.
Cardona, P. J., Mercure, Crew III, Peters and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.